COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Samer Alsailawi v. Elizabeth Leas

Appellate case number:     01-19-00518-CV

Trial court case number: 2019-16052

Trial court:               280th District Court of Harris County

       This is an appeal from a family violence protective order. Appellant filed a notice of appeal,
contending this was an accelerated appeal. Appellant has now filed a motion for leave to decelerate
the appeal because the records have not been filed.
        If this case were an appeal from an interlocutory order made appealable by statute, it would
be an accelerated appeal. See Schlumberger Ltd. v. Rutherford, 472 S.W.3d 881, 886 (Tex. App.—
Houston [1st Dist.] 2015, no pet.); TEX. R. APP. P. 28.1(a). A family violence protective order is
not an interlocutory order, but is a final, appealable order because it disposes of all issues and
parties. See B.C. v. Rhodes, 116 S.W.3d 878, 881–82 (Tex. App.—Austin 2003, no pet.).
       Because this is an appeal from a final, appealable order, this appeal is not accelerated. The
Clerk of the Court is ordered to change this from an accelerated to a regular appeal. Appellant’s
motion is dismissed as moot.
       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower_____
                    Acting individually  Acting for the Court


Date: _September 4, 2019__